Citation Nr: 1640392	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  13-24 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial, compensable rating for scars associated with service-connected coronary artery disease.

2.  Whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss disability.

3.  Whether new and material evidence has been received to reopen the claim for service connection for chronic obstructive pulmonary disease (COPD).

4.  Entitlement to service connection for bilateral hearing loss disability.

5.  Entitlement to service connection for respiratory disorder, to include COPD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968 and from November 1990 to June 1991, with additional service in the Army National Guard from December 1978 to January 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for bilateral hearing loss disability and respiratory disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The scars associated with coronary artery disease are productive of two scars that are painful when touched; the scars are linear, not deep, and do not affect an area of at least 12 square inches (77 square centimeters).

2.  The Board denied service connection for bilateral hearing loss in a November 1998 decision on the basis a hearing loss disability was not shown to have been caused or aggravated during active service. 

3.  The evidence received since the November 1998 Board decision denying service connection for hearing loss includes lay and medical evidence of increased severity of heating loss during National Guard service.

4.  The AOJ denied service connection for COPD in an August 2009 rating decision on the basis that COPD was not shown to have been caused or aggravated during active service; while he submitted a notice of disagreement with this decision, he did not file a timely appeal.  

5.  The evidence received since the August 2009 rating decision includes lay evidence of respiratory symptoms during the Persian Gulf War and medical commentary that exposure to smoke, dust and fumes during the Persian Gulf War may be a contributing factor to COPD.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for scars associated with coronary artery disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.118, Diagnostic Codes 7800-7805 (2016).

2.  The November 1998 Board decision denying the claim for service connection for bilateral hearing loss is final. 38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §°20.1104 (2016).

3.  New and material evidence has been received, the claim for service connection for bilateral hearing loss disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The August 2009 rating decision denying the claim for service connection for COPD is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

5.  New and material evidence has been received, the claim for service connection for COPD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 3 8 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Given the favorable disposition of the Veteran's requests to reopen, the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished.

With respect to the remaining claim herein decided, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In regard to the claim for increased initial rating for scars the Courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17   (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a Notice of Disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA and private treatment records.

The Veteran was afforded a VA examination pertaining to his coronary artery disease and related scars in September 2011.  This examination was based on review of the Veteran's symptoms and complaints and discusses his disability in relation to the pertinent rating criteria, and it is thus adequate for adjudication purposes.  The lay and medical evidence does not suggest a material increased severity of disability since the last VA examination-while the Veteran reported "widening" of his scar, there is nothing in the record to suggest increase in disability such as to warrant a higher rating based upon the size of the scarring, and the Board has considered the Veteran's complaints of worsening pain and sensitivity of the scarring, as discussed below in greater detail.  Accordingly, remand for additional examination is not warranted.

The Veteran also presented testimony at a Board hearing in May 2016.  During the hearing, the Veterans Law Judge clarified the issues on appeal and explained the basis for rating disabilities and for service connection.  His functional impairment and manifestations were addressed. The Veteran was provided an opportunity to submit additional evidence.  The actions of the Veterans Law Judge supplement VCAA and comply with any duties owed during a hearing.  38 C.F.R. § 3.103.

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims herein decided on appeal are thus ready to be considered on the merits.

II.  Increased Rating

The Veteran is seeking an initial higher rating for scars associated with his coronary artery disease.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38°U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Veteran filed a claim for service connection for coronary artery disease in 2010, and he was assigned a separate, noncompensable rating for scars associated with coronary artery disease in the December 2012 rating decision, effective September 14, 2011.  There has been a change to the criteria for rating disabilities of the skin prior to the Veteran's claim. See 73 Fed. Reg. 54708 -54712 (Sept. 23, 2008).  These changes were effective October 23, 2008 and apply to all claims filed after this date. Id.

The Veteran's scars are rated as noncompensably disabling pursuant the revised criteria of 38 C.F.R. § 4.118, Diagnostic Code 7805.

The revised Diagnostic Code 7801 provides for higher ratings for scars other than of the face, head, or neck if they are deep and nonlinear covering an area of at least 6 square inches (39 square centimeters) but less than 12 square inches.  

The revised Diagnostic Code 7802 provides a 10 percent rating for scars other than of the head, face, or neck that are superficial and nonlinear covering an area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7801.

The revised version of Diagnostic Code 7804 provides that one or two painful or unstable scars warrant a 10 percent rating, three or four scars that are unstable or painful warrant a 20 percent rating, and five or more scars that are unstable or painful warrant a 30 percent rating.  Note 1 under Diagnostic Code 7804 indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  

The revised Diagnostic Code 7805 provides that any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 are to be considered under an appropriate diagnostic code. 38 C.F.R. § 4.118, Diagnostic Code 7805.  

The evidence of record consists primarily of a VA QTC examination dated in September 2011.  The Veteran reported a history of angioplasty and coronary bypass in January 2001.  The examiner noted that the Veteran had two scars, one linear scar in the midline chest area, measuring 20.2 centimeters by .4 centimeters, with all other descriptions negative.  The examiner also noted a right lower leg linear scar associated with coronary artery bypass graft.  All other descriptions of this scar were also negative.

Examination of the chest revealed normal gross inspection and no tenderness on palpation.  Examination of the legs revealed no ulceration, edema, or statis dermatitis.  There was no clubbing or cyanosis.  Examination of the right lower peripheral pulses revealed femoral pulses 2+, popliteal pulse absent, dorsalis pedis pulse 2+ and posterior tibial pulse 2+.  The examiner noted that the absent pulses were not significant findings for the claimed coronary artery disease.  

In an addendum, the examiner noted that the right lower leg scar measured 34 by .2 centimeters.  

During the Veteran's May 2016 Board hearing, he testified that he had to sleep on his back due to the pain from his scar on his chest.  He had to wear undershirts so that his clothing did not irritate the scar.  He indicated that the scar on the chest, as well as the scar on the leg hurt, itched, and bothered him in general.  He noted "widening" of the scar on the chest.

Based on the forgoing, the Board finds that the evidence is sufficient to grant a 10 percent rating for scars associated with coronary artery disease under 38 C.F.R. §°4.118, Diagnostic Code 7804.  See 38 C.F.R. § 4.3 (providing that where a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant).  In reaching this determination, we note that the evidence has varied as the VA examiner did not report any symptoms related to the scarring.  However, the VA examiner did not provide a clear description of the Veteran's complaints related to the scarring itself, and the Veteran is competent to report symptoms such as pain.  Resolving all reasonable doubt in favor of the Veteran, the Board concludes that the record supports a finding of painful scarring from surgeries to treat the Veteran's coronary artery disease.

However, the Board also finds that a rating in excess of 10 percent is not warranted.  The 2011 VA examiner did not find more than two such scars, and the involved scarring has not been noted to be unstable.  As such, a 20 percent rating under Diagnostic Code 7804 is not warranted.

Moreover, the involved scars have not been noted to be deep, and they do not affect an area of 12 square inches (77 square centimeters).  Even considering the Veteran's report of "widening" scarring, there is no indication that the scars are deep.  As such, the Board finds that a rating in excess of 20 percent under Diagnostic Code 7801 is not warranted.

As regards Diagnostic Code 7802, the Board notes that this Diagnostic Code does not provide for a rating in excess of 10 percent.

Evaluation under Diagnostic Code 7805 is also not warranted because there are no factors for consideration other than those indicated in the above-listed rating criteria. The area is not productive of any limitation of motion or neurological impairment or any other impairment uniquely addressable under rating codes other than those indicated for rating of scars.  During the Veteran's Board hearing, the Veteran indicated that the scars were not productive of any related impairment. Thus, consideration under Diagnostic Code 7805 is not warranted.

For the foregoing reasons, the Board concludes that an initial 10 percent rating, but no higher, is warranted for the Veteran's scars associated with coronary artery disease.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's disability is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  In this respect, the assigned rating for a painful scar compensates him for symptomatology of pain, itching and irritation.  The applicable criteria contemplate separate ratings for functional impairment and loss of skin covering, but those characteristics are not present.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  The level of interference with the Veteran's functional ability shown is contemplated by the disability evaluation already assigned to the Veteran's scars.  Therefore, referral for consideration of an extraschedular rating for the disability on appeal is not warranted.  38 C.F.R. § 3.321(b)(1). 

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities of posttraumatic stress disorder (PTSD), coronary artery disease and tinnitus in concluding that referral for consideration of an extraschedular rating is not warranted.

Here, the Veteran already has a 60 percent evaluation for his service-connected disabilities, notwithstanding the grant of an increased 10 percent rating herein.  This evaluation fully contemplates the combined impact and referral for extraschedular consideration is not warranted.

In conclusion, an initial 10 percent rating, but no higher, is warranted for the Veteran's service-connected scars associated with coronary artery disease from the date of award of service connection.  In reaching this determination, the Board has considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

III.  Application to Reopen

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

For applications to reopen filed after August 29, 2001, as were the applications to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material has been submitted is "low."  The Board follows that threshold.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

A. Hearing Loss

The Veteran seeks to reopen his claim for bilateral hearing loss disability.

The RO initially denied the Veteran's claim for service connection for hearing loss in a June 1993 rating decision, finding that the Veteran's bilateral hearing loss disability pre-existed his second period of active duty service and was not aggravated therein.

The Veteran appealed this decision to the Board, and in November 1998, the Board issued a decision denying the claim.  The Board found the Veteran's claim not well-grounded, noting that there was no competent medical evidence to show that his hearing loss is related to service or was aggravated during his second period of active service.

The evidence of record at that time included the Veteran's service treatment records from his first period of active duty service, National Guard treatment records with various audiological evaluations, service treatment records from the Veteran's second period of active duty service from 1990 to 1991, and a VA audiology examination dated in August 1993.

The Veteran did not appeal this decision or request reconsideration.  Thus, the decision is final.  See 38°U.S.C.A. § 7104; 38 C.F.R. § 20.1104.

Here, additional evidence received since the prior final denial includes VA outpatient treatment records, various written statements from the Veteran, an April 2012 VA examination report, and the Veteran's May 2016 Board hearing testimony.

The 2012 VA examiner concluded that the Veteran's hearing loss was not aggravated in active service, but then noted that the Veteran's hearing displayed a progressive loss from 1978 to 1990 while with the National Guard, prior to his second period of active service.

During the Veteran's May 2016 Board hearing, the Veteran testified that the cumulative effects of noise exposure during his active service and National Guard service led to the development of hearing loss.  

The foregoing newly-received evidence suggests a relationship between the Veteran's service, to include any active duty service with the National Guard, and his bilateral hearing loss disability - an unestablished fact necessary to substantiate the claim.  The evidence is new, material and serves to reopen the claim.

The Board defers consideration of the claim on the merits pending further development.

B.  COPD

The Veteran also seeks to reopen his claim for service connection for COPD.

The RO initially denied the Veteran's claim for service connection for COPD, claimed as upper respiratory infections, in a May 2009 rating decision because there was no evidence showing the onset of this disability during military service.  The Veteran submitted additional evidence, and the RO reconsidered the claim in August 2009.  In this decision, the RO confirmed and continued its previous denial, noting that there was no evidence linking the Veteran's COPD to service, to include Agent Orange exposure therein, or as a result of Gulf War service.

The Veteran submitted a notice of disagreement with respect to this decision, and in October 2010, the RO issued a Statement of the Case continuing the denial of the claim.  However, the Veteran did not submit a timely Form 9.  The August 2009 decision thus became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence of record at that time consisted of the Veteran's service treatment records, post-service VA treatment records and private records documenting diagnosis and treatment of COPD, and various written statements from the Veteran.

The Veteran filed an application to reopen the claim for service connection for COPD in April 2011.

Here, additional evidence received since the prior final denial includes VA outpatient treatment records, various written statements from the Veteran, an April 2012 VA examination report, and the Veteran's May 2016 Board hearing testimony.

In various written statements and during the Veteran's Board hearing, he continued to report that his sought treatment for respiratory symptoms shortly after his discharge from service in 1991.  He has expressed his contention that the disability is related to exposure to oil fires and burn pits during the Gulf War.

The Veteran also submitted a June 2016 VA pulmonary note reflecting diagnosis of COPD.  He reported that he was exposure to oil fires and a lot of dust and spoke during operation Desert Storm.  He felt that this made his breathing worse.  The treatment provider noted that the Veteran's dyspnea was impacted by several things, including COPD, body habitus, and obstructive sleep apnea.  She noted that cigarette smoking was the most common cause of COPD, and undoubtedly played a role in his situation.  She further noted that this in-service exposure to smoke, dust and fumes may be contributing as well.

The foregoing newly-received evidence suggests a relationship between the Veteran's service, in particular his service during the Gulf War, and his COPD or respiratory problems - an unestablished fact necessary to substantiate the claim.  The evidence is new, material and serves to reopen the claim.

The Board defers consideration of the claim on the merits pending further development.


ORDER

An initial, 10 percent rating for scars associated with coronary artery disease is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

The application to reopen the claim for service connection for bilateral hearing loss disability is granted.  To this extent only, the appeal is granted.

The application to reopen the claim for service connection for COPD is granted.  To this extent only, the appeal is granted.


REMAND

Upon review of the claims file, the Board believes that additional development on the claims for service connection for bilateral hearing loss disability and for respiratory disorder, to include COPD, is warranted.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Moreover, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In various written statements, the Veteran expressed that, although the evidence showed that bilateral hearing loss existed prior to active service in 1990, he wanted consideration of his service National Guard in an artillery unit.  He believed that the firing of hundreds of rounds of heavy artillery fire over the past years had contributed greatly to his hearing loss.  In addition, his active duty during the Gulf War had caused his hearing to worsen.
 
Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In the context of Reserve or National Guard service, active military service is defined to include any period of active duty for training (ACDUTRA) in which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty for training (INACDUTRA) during which the individual was disabled by an injury that was incurred or aggravated in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24).

For purposes of 38 U.S.C.A. § 101(24), the term "injury" refers to the results of an external trauma rather than a degenerative process.  See generally VAOPGCPREC 4-2002 (May 14, 2002); VAOPGCPREC 86-90 (July 18, 1990); VAOPGCPREC 8-2001 (Feb. 26, 2001).  Thus, the cumulative effects of acoustic trauma during ACDUTRA and INACDUTRA service may be deemed an injury for service connection purposes.

While the Veteran was afforded an examination with addendum opinion in 2012, the examiner did not provide adequate rationale for the opinions expressed.  He noted that the Veteran's hearing loss progressively worsened from 1978 to 1990, which was while he was in the National Guard, but did not provide an opinion as to whether it was related to this service.  For the foregoing reasons, the Board believes that the Veteran should be afforded another examination to determine the nature and etiology of the claimed bilateral hearing loss disability.

With respect to the claimed respiratory disorder, the Board notes that treatment records and VA examination reports reflect diagnosis of COPD.  The Veteran contends that his respiratory disability had its onset in service, related to exposure to fire, fumes, and dust while serving in the Gulf War.  He reported that he sought treatment shortly after discharge.  While COPD is not noted in service treatment records, his April 1991 discharge examination includes chest x-ray findings of a 5 millimeter pulmonary nodule.  In addition, as noted above, the 2016 VA treatment provider indicated that the Veteran's Gulf War exposures may have contributed to his COPD.

The Veteran was afforded VA examinations in April 2010 and April 2012.  Those examiners both related the Veteran's COPD to his history of cigarette smoking.  The 2012 VA examiner found it less likely than not that the Veteran's COPD was related to undiagnosed Gulf War illness or to any other events including exposure to burn pits while he was service in Desert Storm.  However, the examiner provided no supporting rationale for this opinion.  Moreover, neither examiner expressed whether the disability had its onset in service, with particular attention to the Veteran's report of symptoms in service, treatment shortly after discharge from service, and the April 1991 chest x-ray findings.

For the foregoing reasons, the Board believes that the Veteran should be afforded another examination to determine the nature and etiology of the claimed respiratory disability.

The Board notes that the Veteran has specifically indicated that noise exposure during periods of ACDUTRA and INACDUTRA with the National Guard contributed to his noise exposure.  The Veteran's claims file includes his NGB-22 and a points statement; however, particular periods of ACDUTRA and INACDUTRA have not been verified.  Efforts to verify such service should be undertaken while the matter is on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to verify the Veteran's service in the National Guard and any additional periods of ACDUTRA, INACTRUTRA or active duty during this timeframe.  All service personnel and treatment records from the Veteran's National Guard service should be obtained and associated with the claims file.  All efforts in this regard should be documented in the claims file.

2.  The AOJ should obtain from the VA Medical Center all outstanding, pertinent records of evaluation and/or treatment.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The AOJ should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims for service connection on appeal.  If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records.  If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

4.  The Veteran should be afforded a VA examination by an appropriate examiner with respect to the claimed respiratory disability.  The entire claims file must be made available to the examiner designated to examine the Veteran.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should clearly identify all respiratory disabilities.  Then, with respect to each diagnosed disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current respiratory disability was incurred in service or is otherwise medically related to service, to include the reports of exposure to oil fires, fumes, and dust during the Gulf War, and the notation of a pulmonary nodule at discharge in April 1991.

The examiner is advised that the Veteran is competent to report symptoms and treatment, to include reports of symptoms and treatment in and shortly after service, and that his reports must be taken into account, along with the other evidence of record, to include the May 2016 VA treatment report noting that the Veteran's Gulf War exposure may be a contributing factor to his respiratory disability.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached with full discussion of the facts and medical principles involved.

5.  The Veteran should be also afforded a VA examination by an appropriate examiner with respect to the claimed hearing loss disability.  The entire electronic claims file must be made available to the examiner designated to enter the opinion and/or examine the Veteran.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should state whether hearing loss clearly and unmistakably existed prior to active service in 1968 or 1990.  If the examiner determines that a hearing loss disability preexisted service, he or she should state whether there was an increase in the disability during any period of active service.

If the evidence reflects such an increase, the examiner should specifically find whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

If not, the examiner should indicate whether the Veteran's hearing loss disability 1) at least at likely has not had its onset in or is otherwise related to a period of active service, to include his cumulative noise exposure during active service as well as ACDUTRA or INACDUTRA National Guard service?  

In formulating the requested opinions, the examiner is asked to specifically consider and address the Veteran's service treatment records and National Guard service records, including all audiometric findings and reports of medical history.  The examiner is asked to specifically comment and not the Veteran's entrance examination for his first period of active service, which notes audiometric findings of 40 (converted from ASA to ISO-ANSI standards) at 4000 Hertz.

The examiner is advised that the Veteran is competent to report symptoms and treatment and that his reports, including his reports as to the onset and nature of his symptoms, must be taken into account, along with the other evidence of record, in formulating the requested opinions.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached with full discussion of the facts and medical principles involved.

6.  After any other development deemed warranted, the AOJ should readjudicate the claim for service connection for bilateral hearing loss disability. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


